810 F.2d 201
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Earl LANGLOIS, Defendant-Appellee.
Nos. 86-1908, 86-1951.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1986.

Before KENNEDY, MARTIN and MILBURN, Circuit Judges.

ORDER

1
These appeals have been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the civil rights action docketed as civil action number 86-60306 was dismissed by the district court by order entered August 1, 1986.   Any notice of appeal from that decision was due to be filed on or before September 2, 1986.   Rule 4(a), Federal Rules of Appellate Procedure.   On August 19, 1986, Gravitt filed a notice of appeal which was docketed as appeal number 86-1742.   That appeal was dismissed by this Court on October 28, 1986.   The second notice of appeal filed September 11, 1986, and docketed as appeal number 86-1908 was nine days late.   The third notice of appeal filed October 7, 1986, and docketed as appeal number 86-1951 was 35 days late.   Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).   Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that appeal numbers 86-1908 and 86-1951 be and hereby are dismissed for lack of jurisdiction.   Rule 9(d)(1), Rules of the Sixth Circuit.